  Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 1 of 36 PageID #:2619



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS



 AFSHIN ZARINEBAF, ZACHARY                        ) Case No. 1:18-cv-06951
 CHERNIK, and JOAN MEYER, individually            )
 and on behalf of a class of similarly situated   )
                                                  )
 individuals,                                     ) Honorable Virginia M. Kendall
                                                  )
                             Plaintiffs,          )
        v.                                        )
                                                  )
 CHAMPION PETFOODS USA INC. and                   )
 CHAMPION PETFOODS LP,                            )
                                                  )
                                                  )
                             Defendants.          )


 DEFENDANTS CHAMPION PETFOODS USA INC. AND CHAMPION PETFOODS LP’S
RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
      Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 2 of 36 PageID #:2620


                                                   TABLE OF CONTENTS

I.      INTRODUCTION .................................................................................................................... 1
II.     FACTUAL BACKGROUND ................................................................................................... 3
           A.         The Evolution of Champion Petfoods....................................................................... 3
           B.         Champion’s Wide Variety of Diets and Packaging .................................................. 4
           C.         Champion’s Historical Testing for Heavy Metals, Response to the Clean
                      Label Project, and Genesis of this Lawsuit ............................................................... 6
           D.         BPA Is Not an Ingredient, but Trace Levels of This Environmentally
                      Ubiquitous Molecule Can Sometimes be Found in Champion dog food at
                      Levels that Pose no Risk of Harm to Dogs ............................................................... 7
           E.         Very Low and Non-Dangerous Levels of Pentobarbital were Found in an
                      Ingredient Supplied to Champion’s DogStar Kitchen in Late March 2018 for
                      its “Red” Diets, but Not Found in its Finished Dog Food ........................................ 7
           F.         Facts Specific to Plaintiffs and the History of this Lawsuit...................................... 8
III. LEGAL STANDARD FOR RULE 23 ................................................................................... 10
IV. THE PROPOSED CLASSES SHOULD NOT BE CERTIFIED ........................................... 11
           A.         Plaintiffs Fail to Carry Their Burden Under Rule 23(b)(3) Because Their
                      Claims Are Riddled with Individualized Issues...................................................... 11
                      1.        Plaintiffs’ proposed classes raise individualized issues as to the
                                critical element of whether Champion made any misleading
                                statements .................................................................................................... 11
                                a.         The statements on Champion bags varied widely throughout
                                           the proposed class period by brand, diet, kitchen, and time ........... 12
                                b.         The contents inside of each Champion bag must be compared
                                           to the statements made on the outside of the bag............................ 19
                                           i.         Issues as to “fresh” require diet-by-diet and/or lot-
                                                      by-lot analysis, generating individual issues ...................... 20
                                           ii.        “Regional” also requires individualized analysis ............... 22
                                           iii.       Issues as to heavy metals, BPA, and pentobarbital
                                                      also create individualized issues ......................................... 24
                      2.        The putative class members’ alleged damages are not susceptible to
                                measurement across any of the mini-classes .............................................. 26
           B.         Plaintiffs Fail to Carry Their Burden Under Rule 23(c)(4) .................................... 29
           C.         Plaintiffs Fail to Carry Her Burden Under Rule 23(b)(2) ....................................... 30
V.      CONCLUSION ....................................................................................................................... 30




                                                                       ii
   Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 3 of 36 PageID #:2621




                                               TABLE OF AUTHORITIES
                                                                                                                              Page(s)

Cases

CE Design Ltd. v. King Architectural Metals, Inc.,
   637 F.3d 721 (7th Cir. 2011) ...................................................................................................10
Clark v. Experian Information Solutions, Inc.,
   256 Fed. Appx. 818 (7th Cir. 2007) .........................................................................................30
Comcast Corp. v. Behrend,
  569 U.S. 27 (2013) .......................................................................................................10, 26, 27
In re Fluidmaster, Inc. Water Connector Components Prods. Liab. Litig.,
    No. 14-cv-5696, 2017 WL 1196990 (N.D. Ill. Mar. 31, 2017) ...................................28, 29, 30
In re General Motors LLC Ignition Switch Litig., 14-MD02543 (JMF),
    2019 WL 3564698 (S.D.N.Y. Aug. 6, 2019) ...........................................................................29
Jefferson v. Ingersoll Int'l Inc.,
    195 F.3d 894 (7th Cir. 1999) ...................................................................................................30
Langendorf v. Skinnygirl Cocktails, LLC,
   306 F.R.D. 574, 583-84 (N.D. Ill. 2014) .................................................................................12
Lemon v. Int’l Union of Operating Engineers, Loc. No. 139, AFL-CIO,
   216 F.3d 577 (7th Cir. 2000) ...................................................................................................30
Lipton v. Chattem,
    289 F.R.D. 456 (N.D. Ill. 2013) ...................................................................................12, 19, 30
Oshana v. Coca-Cola, Co.,
   225 F.R.D. 575, 585 (N.D. Ill. 2005) .......................................................................................17
Oshana v. Coca-Cola, Co.,
   472 F.3d 506 (7th Cir. 2006) ...................................................................................................23
Parko v. Shell,
   739 F.3d 1083, 1085-85 (7th Cir. 2014) ..................................................................................26
Pavone v. Meyerkord & Meyerkord, LLC,
   321 F.R.D. 314 (N.D. Ill. 2017) ...............................................................................................11
Reitman v. Champion Petfoods USA, Inc.,
    830 F. App’x 880 (9th Cir. 2020) ....................................................................................2, 3, 30
Reitman v. Champion Petfoods USA, Inc., No. CV181736DOCJPRX,
    2019 WL 7169792 (C.D. Cal. Oct. 30, 2019), ...............................................1, 2, 12, 18, 23, 27
Retired Chi. Police Ass’n v. City of Chi.,
    7 F.3d 584 (7th Cir. 1993) .......................................................................................................10
In re Sears, Roebuck & Co. Tools Mktg. & Sales Practices Litig., No. 05 C 2623,
    2007 WL 4287511 (N.D. Ill. Dec. 4, 2007) .......................................................................19, 23
   Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 4 of 36 PageID #:2622


Smith-Brown v. Ulta Beauty, Inc.,
   335 F.R.D. 521 (N.D. Ill. 2020) .........................................................................................11, 29
Song v. Champion Petfoods USA, Inc.
   No. 18-cv-3205, 2020 WL 7624861, at *7 (D. Minn. Dec. 22, 2020) ....................................22
Suchanek v. Sturm Foods, Inc.,
   764 F.3d 750 (7th Cir. 2014) ...................................................................................................11
Szabo v. Bridgeport Machines, Inc.,
   249 F.3d 672 (7th Cir. 2001) ...................................................................................................10
Thorogood v. Sears, Roebuck and Co.,
   547 F.3d 742 (7th Cir. 2008) ...................................................................................................10
In Re Tropicana Orange Juice Mktg. and Sales Prac. Litig., No. 2:11-07382,
    2019 WL 2521958 (D.N.J. June 18, 2019) ........................................................................17, 18
Vill. of Bedford Park v. Expedia, Inc. (WA),
    309 F.R.D. 442 (N.D. Ill. 2015) ...............................................................................................11
Wal-Mart Stores, Inc. v. Dukes,
   564 U.S. 338 (2011) .................................................................................................................10

Other Authorities

Fed. R. Civ. P. 23 ...........................................................................................................................10
Fed. R. Civ. P. 23(b)(2)..................................................................................................................30
Fed. R. Civ. P. 23(b)(3)..................................................................................................................11
Fed. R. Civ. P. 23(c)(4) ..................................................................................................................29




                                                                       iv
     Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 5 of 36 PageID #:2623



I.       INTRODUCTION

         Plaintiffs Afshin Zarinebaf (“Zarinebaf”), Zachary Chernik (“Chernik”), and Joan Meyer

(“Meyer” and collectively, “Plaintiffs”) challenge Champion Petfoods USA Inc.’s and Champion

Petfoods LP’s (“Champion”) “core mission” and “philosophy” to produce dog food that its

packaging describes as “Biologically Appropriate” and made with “fresh” and “regional”

ingredients. In their Motion for Class Certification (ECF No. 95, the “Motion”), Plaintiffs attempt

to certify eleven classes of purchasers corresponding to eleven of the diets Plaintiffs bought

beginning in June of 2016. The reason for trying to splinter the case into eleven classes is to avoid

the many individual issues that have led other courts to find that common issues do not predominate

in the initial putative class action brought by purchasers of Champion dog food. Reitman v.

Champion Petfoods USA, Inc., No. CV181736DOCJPRX, 2019 WL 7169792, at *1 (C.D. Cal. Oct.

30, 2019), aff’d, 830 F. App’x 880 (9th Cir. 2020).

         But this splintering does not paper over individual issues. As shown below, Plaintiffs and

class members purchased multiple diets and therefore were exposed to a whole host of differing

statements. What Plaintiffs cannot escape is that while the words “Biologically Appropriate” and

“Fresh Regional Ingredients” may appear on every package, (1) variations in package labeling

among Champion’s many diets furnished Plaintiffs and all other multi-diet purchasers with

differing statements that provided important context as to the meaning of the statements, and (2)

the contents of the food also varied such that one must examine and compare what is described on

the outside to what is on the inside of the package. Plaintiffs completely downplay this and merely

insert a chart with the number of times a statement appeared without supplying the critical context,

which varies from package to package. However, context matters as recognized in Reitman:

     Even though every package contains the phrase “biologically appropriate” “never
     outsourced” and “fresh regional ingredients,” every package also differs in providing
     additional statements that give context to the overall theme such that an individualized


                                                  1
    Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 6 of 36 PageID #:2624


    determination must be made bag to bag to determine whether a reasonable customer
    would be deceived. See Opp’n at 13 (“[O]ne must first look on the outside of the
    packaging to determine how ingredients are described, and then compare those
    descriptions to the ingredients inside the bag to determine whether there was a
    misrepresentation”). In essence, though certain phrases may be found on every package,
    each package’s labeling provides additional context that will require individualized
    analysis across Class members that predominate over any common questions.

Reitman, 2019 WL 7169792, at *10.

        Plaintiffs’ tactical retreat1 is an attempt to cabin Plaintiffs’ case to only truncated “mini-

classes,” but no number of such splintered mini-classes solve their predominance problems.

Simply dropping claims about other diets does not erase the content of the bags from consumers’

memories, nor address the overarching fact that the bags for each respective diet explain how the

contents inside deliver on Champion’s philosophy of biologically appropriate foods, and how

various ingredients unique to each deliver on fresh and regional. Many members of those lawyer-

created “mini-classes” would have purchased other diets over time from different kitchens and

been exposed to the varied context that underscore why individual issues predominate, and why

those individual issues cannot be addressed through collective evidence common to all members

even of the eleven mini-classes. This mini-classes strategy also does not eliminate the myriad of

individualized issues as to the contents of the bags of diets they purchased. The Reitman court

thus rejected an in-the-alternative request for classes based on diets as it “would be futile because

the analysis would still require bag-by-bag determinations that would predominate over common

questions to the class.” Reitman, 2019 WL 7169792, at *10. The Ninth Circuit specifically

affirmed this finding. Reitman v. Champion Petfoods USA, Inc., 830 F. App’x 880, 881 (9th Cir.

2020) (“And Reitman does not explain how creating subclasses based on diets would cure the need

for individualized bag-to-bag inquiries.”).


1
  Plaintiffs are not moving to certify classes based on Counts II and III of the Third Amended Complaint
(ECF No. 68, “TAC”), for fraudulent misrepresentation and unjust enrichment; however, they refuse to
dismiss these claims. See Mot. at 1.


                                                   2
  Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 7 of 36 PageID #:2625


       Because Plaintiffs’ damages methodology contains fatal flaws rendering it irrelevant and

inadmissible, Plaintiffs cannot prove damages through common proof, which further warrants

denial of the Motion. Nor is a Rule 23(b)(2) class appropriate because injunctive relief is not the

predominant relief requested. And Plaintiffs’ last-ditch pitch to certify fifteen issues classes would

not “materially advance” the litigation and should be rejected for the same reasons as in Reitman.

Reitman, 830 F. App’x at 882. The Court should deny Plaintiffs’ Motion in its entirety.

II.    FACTUAL BACKGROUND

       A.      The Evolution of Champion Petfoods

       Reinhard Muhlenfeld founded Champion in about 1979 as a feed mill in Alberta, Canada.

Declaration of Chinedu Ogbonna (“Ex. A”) ¶ 8. When Champion began producing its own dog

food in approximately 1985 under the brand ACANA, it was not very different from traditional dog

foods. Id. ¶ 9. But around 2005, Reinhard’s son Peter set out to develop dog foods tailored to the

way canines, and their ancestor the wolf, evolved to eat in the wild. Id. ¶ 11; Deposition of Peter

Muhlenfeld Vol. 1 (“Ex. B”) at 24:1-12; Id. Vol. 2 (“Ex. C”) at 138:13-139:17; 171:14-19. The

result was the brand ORIJEN. Ex. C at 136:17-20. Unlike traditional dog food, which relies on

grains, potatoes, or other fillers, with synthetic supplements to provide nutrition, ORIJEN consists

primarily of animal-based proteins to mirror how a dog attains nutrition in nature (albeit within the

limitations of dry kibble). Ex. C at 138:13-17; Deposition of Jeff Johnston Vol. 1 (“Ex. D”) at

47:15-48:6. Over time, Champion transitioned this Biologically Appropriate approach to ACANA

diets and continually innovated its development of new diets. Ex. C at 136:17-23.

       Champion also broke the pet food mold in two other ways. First, it obtained as many of its

ingredients as possible from suppliers who were located relatively close to Champion’s

manufacturing facilities (called “kitchens”), and whom it knew and trusted. Ex. A ¶ 12. Second,

most of Champion’s diets included a significant amount of fresh ingredients (preserved through no




                                                  3
    Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 8 of 36 PageID #:2626


more than refrigeration) and later also utilized raw (fresh frozen) ingredients, while the typical dog

food had no fresh or raw ingredients. Id. ¶¶ 14-15.

        Even with minimal advertising and no consumer research until 2017,2 Champion’s diets

became sought after by consumers (“Pet Lovers”). Ex. B at 181:5-6; 182:5-9; 183:4-11; 186:20-23;

Ex. C at 125:5-8; 128:13-15; 219:23-220:5. Yet Champion never outsourced production of its

finished pet food. Ex. A ¶ 16. Three basic values—Biologically Appropriate, Fresh Regional

Ingredients, and Never Outsourced—came together as “BAFRINO,” which forms Champion’s

mission and helps explain how ORIJEN and ACANA differ from traditional dog food. Id. ¶ 17.

        In around 1990, Champion built its NorthStar kitchen in Alberta. Declaration of Christopher

Milam (“Ex. F”) ¶ 7. In January 2016, Champion opened its DogStar kitchen in Kentucky and

throughout 2016 and 2017 transitioned the manufacturing of nearly all of its dog food diets sold in

the U.S. to DogStar, resulting in American consumers purchasing diets made at NorthStar until that

inventory was exhausted. Id. ¶ 8. As a result, Illinois consumers would have purchased diets from

both kitchens during 2016 and into 2017. Id. ¶ 9.

        B.      Champion’s Wide Variety of Diets and Packaging

        ACANA is comprised of three distinct families (Singles, Heritage, and Regionals). Ex. A ¶

28. Within each family, there are many diets. During the class period in the TAC, ACANA had

approximately 20 different diets sold in the United States, each made from a unique formula and

ingredient profile. Id. ORIJEN was made up of approximately 17 different diets, each with its own


2
  In the Motion, Plaintiff depicts Champion’s marketing efforts by asserting that Champion conducted
“market research [and] consumer surveys” (Mot. at 18) to “choose” “uniform” and “consistent” messages to
induce consumers. Id. at 5-6, 18. This is not true. Champion never did TV, radio or print advertising. Ex. C
at 195:23-196:1. Champion had a small marketing team led by Peter Muhlenfeld, who had no previous
marketing experience or education and many of these “chosen” statements on the packaging were employee-
created. Id. at 37:25-38:12; 106:2-16; Deposition of Peter Muhlenfeld Vol. 3 (“Ex. E”) at 51:14-52:1; 52:9-
53:18. It was not until 2017, long after all three Plaintiffs began purchasing Champion dog food (TAC ¶¶
8a, 8b, 10), that Champion conducted its first consumer survey, which Plaintiffs cite to as though it had
occurred a decade earlier at the inception of the products’ launch. See Mot. at 5, Ex. 12 (titled “2018 Product
Strategy”), Ex. 13 (excerpted exhibit, omitting first page of document dated August 9, 2017”).


                                                      4
  Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 9 of 36 PageID #:2627


unique formula and ingredient profile. Id. ¶ 29. Within the same brand or brand family, the type of

ingredients and amount of each ingredient used in the formulas vary, even amongst formulas that

seemingly use similar animal proteins. Ex. F ¶¶ 12-13. The formulas for Champion’s diets have

changed within Plaintiff’s class period and continue to change. Id. ¶ 14-15.

       The statements on each diet’s packaging reflect the diverse characteristics of that diet. Ex.

A ¶¶ 30-31; Ex. F ¶ 21. The labeling on the front and back emphasize the philosophy of the diet,

certain specific ingredients for that diet, and, especially with ACANA, the exact source of key

ingredients. Ex. A ¶ 45; Ex. F ¶¶ 49, 51, 52 (images). Each Champion diet has a unique formula,

using different ingredients and ratios of ingredients. Ex. F ¶ 12. On the back of every package is an

ingredient panel listing the ingredients in descending order by weight. Ex. A ¶ 46; Mot. Ex 1-11.

The back of Champion’s bags include a prominent panel indicating the weight, in pounds, of key

fresh, raw, dried, dehydrated, or oil ingredients used to make the particular diet, in comparison to

the total weight of the dog food bag. Ex. A ¶ 47; Ex. F ¶¶ 15, 18, 19 (images); Mot. Ex. 1-11. This

is referred to as “Meat Math.” Ex. A ¶ 47, Ex. F ¶ 18.

       Just as the formulas for Champion’s diets have changed over time, so have the statements

on its packaging. Ex. A ¶¶ 30, 33. Most of Champion’s diets sold to U.S. consumers had at least

two distinct packages between July 1, 2016 and 2019. Id. ¶ 38. The way Champion executes the

“Biologically Appropriate” philosophy varies by diet and is seen in multiple statements on the bags

that changed throughout time. Id. ¶ 32. “Fresh” and “regional” ingredients are descriptions that

spotlight certain ingredients; Champion’s packaging at issue has never claimed that all or 100% of

its ingredients were fresh or regional. Ex. A ¶ 34; Ex. B at 197:18-25; Ex. D at 49:18-19. Some

bags focused on certain specific ingredients being fresh and regional, while others focused on other

specific ingredients being fresh and regional. Ex. F ¶¶ 24, 25; Mot. Ex. 1-11.




                                                 5
    Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 10 of 36 PageID #:2628


        C.      Champion’s Historical Testing for Heavy Metals, Response to the Clean Label
                Project, and Genesis of this Lawsuit

        Nearly all foods contain some level of naturally-occurring heavy metals, such as arsenic,

cadmium, lead, and mercury, because they are ubiquitous in the environment and, therefore, exist

in the ingredients used to make the foods. See Expert Report of Dr. Robert H. Poppenga (“Ex. G”)

at 4-7. Unsurprisingly, then, heavy metals are commonly found in all dog foods, even though they

are not added to the foods by the dog food maker. Id. at 8, 40; Deposition of Sean Callan Vol. 1

(“Ex. H”) at 53:12-16; 54:16-55:3. Beginning in 2008, Champion conducted third-party testing to

confirm that any heavy metals in its dog foods were far below any levels determined to present a

health concern for dogs according to the National Research Council (NRC) and Food and Drug

Administration (FDA)’s Maximum Tolerable Limits (“MTLs”). Ex. D at 102:9-14; 144:1-4. All

tests conducted, both before and after this litigation, demonstrate the levels of heavy metals in

Champion’s diets are below both the MTLs and the European Union regulatory standards, and thus

safe to consume.3 Ex. G at 12-14, 21-28, 40-41.

        In April 2017, a non-profit called the Clean Label Project (“CLP”) posted a blog that rated

pet foods based on several criteria, including heavy metal content, and gave one star (out of 5) to

Champion’s brands. Ex. A ¶ 18. This blog post generated publicity, and Plaintiff Chernik

discontinued purchasing Champion dog after he learned of CLP’s rating. See Chernik’s Resp. to

Interrog. (“Ex. I”) at Rog. 4. Champion contacted CLP and learned CLP wanted it to join CLP’s

program for a fee and buy CLP’s test results at an excessive price. Ex. A ¶¶ 20-22. Champion

declined. Id. ¶ 23. Instead, Champion published a White Paper explaining the levels of naturally


3
  The Motion at page 10 misleadingly quotes from and relies on an early 2018 internal draft strategic plan
from the marketing department that brain-stormed about trying to have “no … heavy metals” in future
ACANA Regionals and Singles diets. Mot. at 10 (citing Ex. 12). But that statement and exhibit are taken out
of context and do not assist Plaintiffs in meeting their burden under Rule 23. First, such a representation was
never made to any class members. Second, this aspirational idea was not pursued by Champion because it is
scientifically impossible. Ex. D at 102:9-14; 144:1-3; 191:16-193:13; 202:9-16. And third, the level of heavy
metals has nothing to do with whether ingredients are fresh or regional.


                                                      6
 Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 11 of 36 PageID #:2629


occurring heavy metals in its food were safe. Id. ¶ 24; Mot. Ex. 33. Champion learned in discovery

that Ellipse (partner lab of CLP) sold CLP’s heavy metal test results to Plaintiffs’ lawyers here,

who used them to sue Champion, starting with Reitman. Ex. H at 64:15-18; 147:7-10; 203:14-21.

       D.      BPA Is Not an Ingredient, but Trace Levels of This Environmentally
               Ubiquitous Molecule Can Sometimes be Found in Champion dog food at Levels
               that Pose No Risk of Harm to Dogs

       There is no claim that Champion adds BPA to its diets as an ingredient. BPA is a chemical

associated with plastic and has become ubiquitous in the environment. Ex. G at 29. The TAC

alleges that levels of BPA were detected by Plaintiff’s Ellipse lab using a 30 ppb level of

quantification (“LOQ”) in most, but not all, of the Champion diets tested (based on one sample per

diet). TAC Ex. 2; Ex. H at 105:9-20. Champion’s toxicology expert opines that even the levels of

BPA detected by Ellipse in Champion’s dog food pose no possible danger to a dog’s health (Ex. G

at 33, 41), and Plaintiffs have no expert who opines to the contrary. Plaintiffs’ ExperTox laboratory

detected no BPA in 38 samples of Champion dog food (see Deposition of Dr. Gary Pusillo Vol. 1

(“Ex. J”) at 21:11-18; 43:2-5). Champion’s post-litigation testing showed nearly all diets (based on

one sample per diet) had no detectable BPA even with a sensitive 5 ppb LOQ.

       E.      Very Low and Non-Dangerous Levels of Pentobarbital were Found in an
               Ingredient Supplied to Champion’s DogStar Kitchen in Late March 2018 for
               its “Red” Diets, but Not Found in its Finished Dog Food

       Since 2016, Champion’s DogStar Kitchen has purchased beef tallow (fat) from five

different suppliers, one of them being JBS/MOPAC (“JBS”). Ex. F ¶ 62. Beef tallow is a minor

ingredient in Champion’s beef-based diets, including Regional Red, which is used in a spray coating

on finished kibble for flavor. Id. ¶¶ 57, 59. On or around May 7, 2018, Champion learned that two

lots of beef tallow (from the JBS rendering facility located in Pennsylvania) delivered in late March

2018 had tested positive for small amounts of pentobarbital. Deposition of Kenneth Gilmurray

(“Ex. K”) at 42:8-43:4, 218:2-10, Ex. 21. Of the 1.7 million pounds of dog food manufactured using




                                                 7
    Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 12 of 36 PageID #:2630


the affected beef tallow, Champion quarantined or retrieved from distributors approximately 1.6

million pounds; only about 100,000 pounds had been sold by distributors to retailers, with only a

small (but unknowable) subset of them making it to Illinois retailer shelves. Deposition of Jim

Wagner (“Ex. L”) at 46:11-16, 129:10-25, 131:11-18. Based on (i) test results of representative

composite samples of the kibble by Texas A&M Veterinary Medical Diagnostic Laboratory

indicating a “Non-Detect” reading of pentobarbital, (ii) the opinion of a private consultant, and (iii)

the FDA’s approval, Champion determined that consumption of the kibble posed no danger to dogs

and it was unnecessary to recall the affected food from retailers. Id. at 33:19-34:12, 47:10-24, 48:12-

17, 52:20-24, 53:20-54:5, 84:14-23, 98:10-20, 152:10-153:9.

        F.     Facts Specific to Plaintiffs and the History of this Lawsuit

        Chernik initiated these claims in April 2018 in Reitman, but his claims were dismissed for

lack of personal jurisdiction in October 2018. He then filed this action on October 16, 2018, along

with Zarinebaf and later added Meyer as a Plaintiff in the TAC filed on June 17, 2020. [ECF No.

01, 68]. Chernik claims he began buying Champion dog food in approximately April 2006. Ex. I at

Rog. 2. Chernik purchased the following diets only produced at NorthStar: ORIJEN Adult, ACANA

Wild Prairie, ACANA Ranchlands, ACANA Pacifica; the following diets produced at NorthStar

and DogStar: ORIJEN Six Fish, ORIJEN Regional Red, ORIJEN Senior, ACANA Lamb & Apple,

and ACANA Pork & Squash; and the following diets produced only at DogStar: ACANA Heritage

Free-Run Poultry, ACANA Heritage Red Meat, ACANA Regionals Wild Atlantic, and ACANA

Regionals Grasslands.4 Ex. I at Rog. 5; Ex. A ¶¶ 42-44. Chernik read the packages and ingredient

panels prior to purchasing, (Deposition of Chernik (“Ex. M”) at 34:20-23; 104:14-19; 105:8-11;

123:15-20; 126:11-14; 127:18-24; 134:12-16; 147:18-21; 153:8-11), including early NorthStar




4
 Chernik’s purchases of all NorthStar diets and DogStar ACANA Duck & Pear and Wild Atlantic have been
dropped. ECF No. 102.


                                                  8
    Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 13 of 36 PageID #:2631


ORIJEN Six Fish bags, circa 2011, which stated the ingredients were “never frozen,” among other

representations that do not appear on DogStar packaging. Ex. M at Ex. 4, see id. 119:8-20. Chernik

discontinued purchasing Champion dog food by the end of June 2017 after viewing the CLP’s posts

about Champion. Ex. M at 63:4-25; Ex. I at Rog. 4.

          Zarinebaf claims he began purchasing Champion dog food in approximately July 2013.

Deposition of Zarinebaf (“Ex. N”) at 46:22-47:6; Zarinebaf Resp. to Interrog. (“Ex. O”) at Rog. 4.

Zarinebaf did not recall purchasing many of the diets he fed his dogs because his daughter, Jasmine,

often purchased the Champion dog food for their household. Ex. N at 29:1-6, 48:12-16, 53:22-24,

54:1-4, 55:21-24, 61:23-62:3, 65:4-6. Zarinebaf claims his dogs consumed the following diets

manufactured at both NorthStar and DogStar: ORIJEN Six Fish, ORIJEN Tundra (at DogStar

beginning in 2019), ORIJEN Regional Red, ACANA Singles Lamb & Apple, and ACANA Singles

Pork & Squash; and the following diet produced only at DogStar: ACANA Regionals Grasslands.5

Ex. N at Ex. 3; Ex. O at Rog. 5; Ex. A ¶¶ 43-44. Zarinebaf read the packages and ingredient panels

of Champion dog food before purchasing them. Ex. N at 48:19-49:10; 88:1-12; 89:24-90:3; 94:22-

95:12; 96:11-20; 98:14-20; 104:4-10; 109:14-16; 109:23-110:1; 118:20-24; 123:15-17; 128:13-

129:2; 135:23-136:1; 136:15-19; 139:20-23.            Zarinebaf discontinued purchasing the food in

approximately September 2018. Id. at 46:22-47:6; Ex. O at Rog. 4.

          Meyer claims she began purchasing Champion dog food in 2004, but that it may have been

a few years later. Meyer Resp. to Interrog. (“Ex. P”) at Rog. 4; Deposition of Meyer (“Ex. Q”) at

30:25-31:19. She purchased the following diets only produced at NorthStar: ORIJEN Adult,

ACANA Pacifica; the following diets produced at both NorthStar and later at DogStar: ORIJEN

Six Fish, ACANA Singles Lamb & Apple, ACANA Singles Duck & Pear; and the following diets

only produced at DogStar: ORIJEN Original, ACANA Singles Wild Mackerel, ACANA Heritage


5
    Zarinebaf’s purchases of all NorthStar diets have been dropped. ECF No. 102.


                                                     9
    Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 14 of 36 PageID #:2632


Red Meats, and ACANA Regionals Meadowland.6 Ex. P at Rog. 12, Ex. Q at Ex. 3; Ex. A ¶¶ 42-

44. Meyer testified that she read the labeling of the NorthStar diets she purchased, but did not read

the labeling on the DogStar diets she purchased. Compare Ex. Q at 68:21-25; 69:12-17; 71:21-24;

74:4-6; 74:20-75:5; 76:7-13; 78:15-19; 81:15-17; 82:14-19; 84:23-85:2; 85:12-16 (testifying as to

the extent she read NorthStar bags) to id. at 90:20-23; 91:5-10; 91:17-21; 92:6-23; 98:8-24

(testifying as to not reading DogStar bags). Meyer also read the first few ingredients on the

ingredient panel when purchasing NorthStar diets but did not read it on the DogStar bags. Compare

id. at 66:21-67:9; 72:25-73:4; 82:6-11 to id. at 90:5-8. Meyer discontinued purchasing Champion

dog food in approximately June 2019. Ex. P at Rog. 8.

          None of the Plaintiffs allege their dogs were harmed by consuming Champion’s dog food.

III.      LEGAL STANDARD FOR RULE 23

          A class may only be certified if it satisfies the prerequisites of Federal Rule of Civil

Procedure 23. E.g., Comcast Corp. v. Behrend, 569 U.S. 27, 33–34 (2013); CE Design Ltd. v. King

Architectural Metals, Inc., 637 F.3d 721, 723 (7th Cir. 2011). This requires a “rigorous analysis”

which may frequently entail “some overlap with the merits of the plaintiff’s underlying claim.”

Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351 (2011). Because a class action presents a number

of “downsides,” district courts entertaining class certification must exercise “caution.” Thorogood

v. Sears, Roebuck and Co., 547 F.3d 742, 744, 746 (7th Cir. 2008). Plaintiff must demonstrate by a

preponderance of the evidence that Rule 23’s requirements are met and that certification is

appropriate. Wal-Mart, 564 U.S. at 350; see Retired Chi. Police Ass’n v. City of Chi., 7 F.3d 584,

596 (7th Cir. 1993). Courts may not “accept the plaintiff’s assertions as conclusive.” Szabo v.

Bridgeport Machines, Inc., 249 F.3d 672, 676 (7th Cir. 2001). Instead, the court should “receive

evidence . . . and resolve the disputes before deciding whether to certify the class.” Id.


6
    Meyer dropped her purchases of NorthStar diets and DogStar ACANA Duck & Pear. ECF No. 102.


                                                  10
    Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 15 of 36 PageID #:2633


IV.     THE PROPOSED CLASSES SHOULD NOT BE CERTIFIED

        A.      Plaintiffs Fail to Carry Their Burden Under Rule 23(b)(3) Because Their
                Claims Are Riddled with Individualized Issues

        For a class to be certified pursuant to Rule 23(b)(3), Plaintiff must show (1) that questions

of law or fact that are common to all of the class members “predominate over any questions

affecting only individual members”; and (2) that a class action is “superior to other available

methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). “The

‘starting point’ of the district court’s predominance inquiry is the substantive elements of plaintiffs’

cause of action and ... the proof necessary for the various elements.” Smith-Brown v. Ulta Beauty,

Inc., 335 F.R.D. 521, 531 (N.D. Ill. 2020) (citation omitted). The proposed classes must be

“sufficiently cohesive to warrant adjudication by representation.” Id. at 530–31 (quoting Amchem

Prod., Inc. v. Windsor, 521 U.S. 591, 594 (1997)). And, it must “achieve economies of time, effort,

and expense, and promote uniformity of decisions as to persons similarly situated, without

sacrificing procedural fairness or bringing about other undesirable results.” Vill. of Bedford Park v.

Expedia, Inc. (WA), 309 F.R.D. 442, 452 (N.D. Ill. 2015). A plaintiff must show, based on a

preponderance of admissible evidence, that predominance is satisfied. Pavone v. Meyerkord &

Meyerkord, LLC, 321 F.R.D. 314, 322 (N.D. Ill. 2017). Here, critical individual issues preclude a

finding of predominance, and class treatment is not the superior method of litigating them.7

                1.       Plaintiffs’ proposed classes raise individualized issues as to the critical
                         element of whether Champion made any misleading statements

        Plaintiffs’ efforts to splinter their case into eleven mini-classes of purchasers of specific



7
  Plaintiff’s reliance on Suchanek v. Sturm Foods, Inc., 764 F.3d 750 (7th Cir. 2014), and the district court’s
opinion on remand, 311 F.R.D. 239 (S.D. Ill. 2015), is misplaced. That case involved a nearly homogenous
product, a coffee pod, and one purported misrepresentation or omissions related to the failure to disclose the
use of instant coffee, an ingredient the defendant conceded was inferior, while representing that pod
contained “some of the world’s highest quality Arabica beans, roasted and ground to ensure peak flavor,
then packaged to lock in optimum freshness.” Id. at 753. In contrast, the products here varied by brand, diet,
ingredients used, and manufacturing location which in turn lead to numerous variations in its packaging.


                                                      11
    Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 16 of 36 PageID #:2634


DogStar diets merely multiply the individual fact issues. Each named Plaintiff bought multiple

diets and would themselves be members of more than one class. The same is no doubt true of many

other members of each of the classes. See Declaration of David Coulson (“Ex. R”) (showing

consumers in related putative class actions often purchased multiple diets). Each named Plaintiff

also bought Champion dog food over prolonged periods of time, and saw many bag variations, and

often relied on earlier versions of these bags. Indeed, Meyer testified she did not even read DogStar

packages and relied solely on the NorthStar packages. Ex. Q at 89:8-9; 98:8-24. Thus, Plaintiffs

cannot erase the fact that early NorthStar packaging formed consumers understanding of many of

the statements at issue on the DogStar packages. Nor can Plaintiffs avoid the fact that they and the

putative class members were exposed to the purported deceptive statements in different contexts on

a variety of bags, which all raise individual issues. See Reitman, 2019 WL 7169792, at *10.

                        a.       Because the statements on Champion bags varied widely by
                                 brand, diet, kitchen, and time, Plaintiffs fail to carry their burden
                                 of showing a uniform, material misrepresentation8

        Plaintiffs attempt to meet their burden by alleging Champion “chose” “uniform” messaging

and engaged in “standardized conduct.” Mot. 5, 6, 18. To prevail on an ICFA claim, “each class

member would have to prove that they were deceived by [Champion’s] labeling of [its dog food]

and that they suffered damages as a result.” Lipton v. Chattem, 289 F.R.D. 456, 462 (N.D. Ill. 2013).

Indeed, Plaintiffs must “satisfy their burden of showing causation as to each by showing materiality

as to all.” Langendorf v. Skinnygirl Cocktails, LLC, 306 F.R.D. 574, 583–84 (N.D. Ill. 2014)


8
  Champion takes issue with the dates attributed to some of the packaging images listed in the chart on pages
2-4 of the Motion. All bags described as “2015” bags are incorrect, as this was merely the date the images
were printed by Champion’s bag printer; the bags were not in circulation until, at the earliest, some unknown
time in 2016 when DogStar began manufacturing that specific diet, then sold it to distributors, who then sold
it to pet stores. Ex. A ¶ 39. In addition, the 3 images of ACANA Heritage Red Meat attached as Ex. 3 to the
Motion are identical images of the bag in distribution during the years 2016-2017 (see the SKU code), and
the correct image of the 2018 bag is attached to the declaration of Chinedu Ogbonna (Ex. A ¶ 40, at Ex. 1).
Likewise, the 3 images of ACANA Singles Wild Mackerel attached as Ex. 7 to the Motion are identical
images of the bag in distribution during the years 2016-2017 (see the SKU code); this diet was discontinued
at the end of 2017 and not for sale in 2018. See id. at ¶ 41.


                                                     12
    Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 17 of 36 PageID #:2635


(denying class certification where plaintiff failed to “demonstrate[] the materiality of the ‘all

natural’ text” on the label”). Plaintiffs cannot meet this burden. Just from 2014 through October

2018,9 Champion sold 37 different dog food diets in Illinois, and the statements displayed on each

of the bags varied to reflect the unique strengths and benefits of each diet. Ex. A ¶¶ 28, 29, 36.

Courts have routinely refused to certify classes when the statements at issue vary.

        Plaintiffs purport to attack three main statements “Biologically Appropriate,” “Fresh

Regional Ingredients,” and “Delivering Nutrients Naturally.” See Mot. at 2. This is an artificially

simplified view of the statements as they appeared on the packaging at issue. Indeed, Plaintiffs

invite this Court to dispense with any rigorous analysis of the actual labels to which consumers

were exposed and ignore the numerous variations and contexts given to these terms, which differ

by brand, diet and place and time of production.

        The expression “Biologically Appropriate” is not self-defining. Rather, the expression

acquires meaning from the qualifying language and the surrounding explanations on the packaging.

This additional information provides critical context for what “Biologically Appropriate” means

with respect to a given diet at a given time. But the explanatory language differs from bag to bag,

even within the same diet, as the packages evolved over time. For example, “Biologically

Appropriate” is sometimes described as “Protein Rich, Carbohydrate Limited” on the front of some

of Champion’s bags (see, e.g. Mot. Ex. 1 at 1, ’16-17 ACANA Heritage Free-Run Poultry; id. Ex.

8 at 1, ’16-17 ORIJEN Six Fish), while at other times described as “Evolutionary Diet. Protein

Rich.” (See, e.g., Mot. Ex. 1 at 3, ’18 ACANA Heritage Free-Run Poultry; id. Ex. 5 at 3, ’18

ACANA Singles Pork & Squash). Further, ORIJEN is sometimes described as the “fullest



9
 The time period covered by the purported mini-classes definitions in the Motion is June 1, 2016 to the
present. Plaintiff first joined a lawsuit against Champion in the Central District of California on April 19,
2018. See Reitman, No. 2:18-cv-01736-DOCJPR (ECF No. 39). Thus, the latest that Plaintiff could claim to
be misled by any alleged false or misleading statements is April 19, 2018 (or October 16, 2018, when this
action was filed before the Court), and the Rule 23(b)(3) class period thus should end no later than this date.


                                                      13
     Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 18 of 36 PageID #:2636


expression of [Champion’s] Biologically Appropriate and Fresh Regional ingredients

commitment.” (See, e.g., Mot. Ex. 9 at 1, ’16-17 ORIJEN Original). And, the 2018 ACANA

Heritage family is described as Champion’s “original Biologically Appropriate” foods that are

“prepared to [Champion’s] Biologically Appropriate standards.” (See Mot. Ex. 1 at 3, ’18 ACANA

Heritage Free-Run Poultry; Ex. A at Ex. 1, ’18 ACANA Heritage Red Meats). The backs of some

Champion bags explain this philosophy in different ways by further stating, “Our foods mirror the

richness, freshness, and variety of meats for which DOGS ARE EVOLVED TO EAT.” (Mot. Ex.

2 at 1, ’16-17 ACANA Regionals Meadowlands), or “All dogs evolved as carnivores – biologically

adapted to a diet rich in meat and protein.” (Mot. Ex. 7 at 1, ’16-17 ACANA Singles Wild

Mackerel), or still, “Modern dogs are built like their ancestors. We believe they should eat like them

too.” (Mot. Ex. 8 at 6, ’18 ORIJEN Six Fish). One ORIJEN bag synthesizes the philosophy as “Our

Biologically Appropriate Philosophy is simple: Mirror the quantity, freshness and variety of meats

your dog is evolved to eat.” (Mot. Ex. 10, at 3, ’16-17 ORIJEN Regional Red). And, 2018 ACANA

Singles bags explain “Biologically Appropriate ACANA Singles provide complete nutrition for

healthy dogs with food sensitivities using just one limited ingredient.” (See, e.g., Mot. Ex. 4 at 4,

’18 ACANA Singles Lamb & Apple; id. Ex. 5 at 3, ’18 ACANA Singles Pork & Squash). Plaintiffs

ignore the varying statements that lend meaning to “Biologically Appropriate,” yet they do not

challenge the accuracy of any of these explanatory statements.

          Similarly, as to “Delivering Nutrients Naturally,”10 Plaintiffs ignore context around the

statement, which is related to Champion’s “Biologically Appropriate” philosophy and is part of a

larger explanation that varies on ACANA’s packaging. For example, the 2016-2017 bag of ACANA

Heritage Free-Run Poultry states:

          “Mirroring Mother Nature, ACANA WholePrey foods feature a nourishing balance
          of poultry, organs and cartilage plus whole eggs – all of which reflect the whole

10
     The phrase “Delivering Nutrients Naturally” does not appear on ORIJEN Packaging. Mot. at 2.


                                                    14
  Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 19 of 36 PageID #:2637


        prey animal, DELIVERING NUTRIENTS NATURALLY. That’s why you won’t
        find a long list of synthetic additives in ACANA foods.”

Mot. Ex. 1 at 2. But, the 2018 bag states “ACANA features WholePrey ratios of poultry, organs

and cartilage which deliver nutrients naturally.” Id. at 3. The 2018 ACANA Singles Pork & Squash

and Lamb & Apple bags state “WholePrey ratios of meat, organs and cartilage deliver nutrients

naturally, without the long list of synthetic additives.” Mot. Ex. 4 at 3; id. Ex. 5 at 3.. As noted, the

ingredients in a given Champion diet vary. Ex. F at ¶¶ 13-15, 20, 24-25. Pertinent here, Champion’s

early DogStar diets contain only one synthetic additive, zinc proteinate, which is disclosed on the

front of the bags and in the ingredient panel. Declaration of Jeff Johnston (“Ex. S”) ¶ 8. While other

diets, particularly pre-2016 NorthStar diets, had more synthetic additives, if a multi-diet purchaser

had no problem with those, they should have no problem with just one in the diets at issue. Compare

Ex. M at Ex. 4 (2011 ORIJEN ingredient panel) to Mot. Ex. 2 at 2, Ex. 9 at 2-3 (2016 bags).

        The statements about “fresh” ingredients varied significantly throughout and before the

class period even for the diet within each mini-class. Most diets’ formulas changed, which is

reflected in the ingredient panels and critically, the prominent “Meat Math” section of the bags,

which breaks down the approximate amount, in pounds, of each key ingredient, and whether they

were added fresh, raw, dried, freeze-dried, dehydrated, or as oils into the formula. Ex. F ¶¶ 14, 15,

18, 19. The formula changes are sometimes also reflected on the front of the bags as well. Compare

Mot. Ex. 2 at 2 to 3 (the ’16-17 bag of ACANA Regionals Grasslands is made with “freeze-dried

lamb liver” and the ’18 bag is made with “freeze-dried lamb liver and duck liver”). In addition to

these changes, context of the packaging for Champion’s fish-based diets stating “wild-caught New

England Fish” and “New England Mackerel” caught in “New Bedford, Massachusetts,” would

realize while the fish is caught fresh, it would be delivered to DogStar raw. Indeed, this is precisely

what Meyer understood to be the case. Ex. Q at 83:20-84:9 (testifying the saltwater fish would be

“packed on ice” after caught because “[t]hat’s how we get our fish from all over the world unless


                                                   15
     Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 20 of 36 PageID #:2638


we live by the ocean” and agreeing that after it is on ice, it will become frozen). In short, a

consumer’s exposure to these statements about the fresh, freeze-dried, and raw ingredients, which

changed over time, is critical as it informs their understanding of the “fresh” statement at issue.11

         The statements about “regional” ingredients also varied materially, including which

ingredients were “regional” and what “region” they came from.12 Ex. A ¶ 33; Ex. F ¶¶ 50-53. Many

ACANA packages state the city or county and state where some key ingredients were sourced, and

identified different sources of their key ingredients, among other notable changes when their

packaging changed. Ex. F ¶ 49; see, e.g., Mot. Ex. 3 at 2 and Ex. A at Ex. 1 (’16-17 ACANA

Heritage Red Meat bag stating Yorkshire pork sourced from Rockfield Kentucky and ’18 bag

stating Yorkshire pork sourced from Fannettsburg, Pennsylvania); Mot Ex. 5 at 2 and 3 (ACANA

Singles Pork & Squash noting same pork supplier change). Some bags also changed the photograph

of their featured supplier. Long-term purchasers of ACANA Singles Lamb & Apple could have

been exposed to NorthStar bags which state on the front the lamb is from “North Island, New

Zealand,” and the ’16-17 DogStar bags which explain the lamb is “[g]rass-fed on Kentucky and

New Zealand ranches.” Ex. A ¶ 34; Mot. Ex. 4 at 3. Purchasers of ACANA Regionals Grasslands

would know the quail is from South Carolina and rainbow trout is from Idaho, and purchasers of

ORIJEN Six Fish and ACANA diets with saltwater fish would know the fish is from New England’s

Atlantic waters. Mot. Ex. 2, 7, 9. Thus, those consumers would know that “regional” is not limited

to Kentucky. See Ex. M 137:4-25 (Chernik testifying “it’s starting to become nonregional” when

reading on bag the New England fish is from the Atlantic), 172:7-24 (admitting Champion does not


11
  Chernik understood freeze-dried ingredients were not fresh. Ex. M at 147:10-13.
12
  Adding to the individualized issues is Plaintiffs’ argument about the “exemplar supplier” photographs.
Mot. at 9. Even Plaintiffs acknowledge that these are photos of real Champion supply partners, who furnish
the pictured ingredients. Id. That said, Champion never identifies any of its pictured partners are exclusive
supplier of any ingredients, and these featured supplier photographs varied by diet, by kitchen, and over
time, as even the same diet from the same kitchen would switch out these pictures. Whether featured farmers
owned their own farmland, what quantity of ingredients they supplied and how representative they were of
other suppliers of that ingredient also necessitates a bag-by-bag analysis.


                                                     16
 Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 21 of 36 PageID #:2639


state all of its ingredients are regional, and that he read the NorthStar ACANA Singles Lamb &

Apple bag that said the lamb was from “North Island, New Zealand,” and he thought that was

“definitely not regional”); Ex. N at 107:6-9, 107:22-24 (admitting the ACANA Singles Lamb &

Apple bag says the “lamb is from New Zealand” and “that says it’s not regional”).

       Plaintiffs with their mini-class approach cannot avoid the fact that labels matter, and that

principle applies to the entire label, or package, not to self-selected snippets divorced from the

context that gives them meaning. The varied statements that appeared on the bags sought to be

certified cannot simply be clumped together as “BAFRINO” as Plaintiffs would have it for class

certification, because class members would have been exposed to a variety of statements across not

only the eleven diets for the mini-classes, but its many NorthStar packages and other DogStar

packages, all of whose formulas and packaging changed over time. In other words, many mini-class

members would have also purchased other Champion diets outside of a particular mini-class and

been exposed to two brands, two kitchens from two countries, and dozens of formula and packaging

changes over time. Oshana v. Coca-Cola Bottling Co., 225 F.R.D. 575, 585 (N.D. Ill. 2005)

(holding individual issues predominate where “each putative class member was exposed to a

different mix of representations and the materiality of those representations varied among class

members”). In short, the numerous contexts in which the statements have appeared could result in

some class members being exposed to certain contexts and others being exposed to others,

precluding Plaintiffs’ claim from being susceptible to class-wide proof that Champion made untrue

or misleading representations to every class member.

       The decision in In Re Tropicana Orange Juice Mktg. and Sales Prac. Litig., No. 2:11-07382,

2019 WL 2521958 (D.N.J. June 18, 2019), relied upon in Reitman, illustrates that class treatment

is not appropriate when the advertising statements at issue varied. There, the plaintiff moved to

certify a class over claims that Tropicana Pure Premium orange juice was misleadingly marketed



                                               17
     Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 22 of 36 PageID #:2640


as “100% pure and natural,” “100% pure,” “100% orange juice,” “pasteurized orange juice,”

“pasteurized,” “pure,” “natural,” “fresh,” and “grove to glass.” Id. at *9. The language used, though

similar in some respects, varied in terminology and style. Also, the alleged misstatements

“sometimes appeared on individual packaging, and sometimes not.” Id. Thus, the plaintiff could

not “demonstrate[] that a uniform misrepresentation was made to the class,” because such variations

in labeling “are the poster child for lack of predominance.” Id. at *10.

         Here, as in Reitman and Tropicana, there has been no “uniform misrepresentation” that

could affect all putative class members the same way. The Champion statements (and their

qualifiers) attacked by Plaintiffs have appeared on some, but not all, of Champion’s different diets.

And when they did appear, the terminology and wording differed, and they were displayed in

varying contexts in ways that cannot be captured through collective evidence. The finder of fact

will be required to perform an individualized inquiry into each of the bags purchased by each mini-

class member to determine what statements appeared on each consumer’s packaging before

determining whether the challenged statements were misleading. Plaintiffs have failed to meet their

burden to establish predominance for this reason alone.

         To the extent Plaintiffs are attempting to certify the mini-classes based on purported

omissions, these claims fare no better and fail for the same reasons as the misrepresentation

claims.13 Additionally, Meyer knew Champion’s fish ingredients were frozen on ice, Chernik read

the fish was sourced from New England, and Chernik and Zarinebaf read the lamb was from New

Zealand, yet the three Plaintiffs purchased the food despite realizing some ingredients were non-

fresh and non-regional. Ex. Q at 83:20-84:9; Ex. M 137:4-25, 172:7-24; Ex. N at 107:6-9, 107:22-

24. Meyer was aware that heavy metals are naturally occurring in animals and plants, including that




13
   Indeed, Plaintiffs’ omissions-based claims are inextricably intertwined with the representations that they
claim are misleading.


                                                     18
 Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 23 of 36 PageID #:2641


apples contained arsenic and fish contained mercury. Ex. Q at 14:11-15:15. Similarly, when asked

about his awareness of heavy metals, Zarinebaf testified “they’re everywhere,” Ex. N at 147:3-5,

and acknowledged seafood contains mercury and rice contains arsenic. Id. at 147:6-11. Chernik

also knew that “some heavy metals do -- are on this earth that are not manmade” and that “some

fish can have mercury.” Ex. M at 149:23-24; 224:5. Where, like here, some plaintiffs were aware

of an omission from the packaging, and proceeded to purchase the product anyways, the plaintiff

cannot establish on a class-wide basis that every member of the class was deceived by the labeling

and suffered damages as a result. See Lipton, 289 F.R.D. at 462 (N.D. Ill. 2013) (“The proposed

class includes individuals who: (1) were unaware of the presence of hexavalent chromium in

Dexatrim and who would not have purchased the product had they been so aware; (2) were unaware

of the presence of hexavalent chromium but may have still purchased the product had they been so

aware; and (3) were aware of the presence of hexavalent chromium and purchased the product

anyway. These differences among the proposed class require that the key liability issues—whether

a given class member was deceived by Chattem’s labeling of Dexatrim and whether she suffered

damages as a result—can be resolved only on an individual basis.”); In re Sears, Roebuck & Co.

Tools Mktg. & Sales Practices Litig., No. 05 C 2623, 2007 WL 4287511, at *5 (N.D. Ill. Dec. 4,

2007) (denying class certification of ICFA claim where the class included “people who (1) bought

Craftsman tools but never saw any Craftsman advertising; (2) bought Craftsman tools but never

saw advertising representing that the tools were made in the United States; and (3) bought

Craftsman tools with the knowledge that those tools were not made in the United States”). Thus,

Plaintiffs cannot certify a class based on a purported omission either.

                       b.     The contents inside of each Champion bag must be compared to
                              the statements made on the outside of the bag

       The statements Plaintiffs attack do not appear in a vacuum. One must first look on the

outside of the packaging to determine how ingredients are described, and compare that description


                                                 19
 Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 24 of 36 PageID #:2642


to the ingredients inside the bag to determine whether there was a misrepresentation of fact. This

analysis must also keep in mind that both Champion’s formulas and packages changed over time.

                               i.      Issues as to “fresh” require diet-by-diet and/or lot-by-lot
                                       analysis, generating individual issues

       Plaintiffs proffer what they contend is common evidence as to the use of frozen, expired, or

regrind ingredients; none of this evidence is common. Quite the opposite, it demonstrates why

individual issues predominate.

       An ingredient that was “fresh” for one particular diet is not necessarily fresh (or described

as such) in another diet. Ex. F ¶¶ 24-25. Never did Champion advertise that it uses 100% fresh

ingredients. Ex. A ¶ 34; Ex. B at 197:18-25; Ex. D at 49:18-19. To the contrary, many Champion

packages explain that particular ingredients are “fresh or raw” and/or were “dried,” “dehydrated,”

“freeze-dried,” or in the form of “oil.” Ex. A ¶ 53; Ex. F ¶¶ 15, 19 (images). Whether an ingredient

was fresh (preserved by no more than refrigeration) necessitates not only a diet-by-diet analysis,

but, depending on the time of the year, a lot-by-lot analysis of the contents of its diets purchased by

each class member. Ex. F ¶¶ 28-36. This cannot be established by collective evidence applicable to

the entire putative mini-classes.

       With respect to frozen ingredients, Champion has never claimed on any bag, for any diet,

that every ingredient was “fresh.” Plaintiffs speculate that Champion uses “significant amounts of

non-fresh ingredients (frozen and expired ingredients),” without ever defining what “significant

amounts” means. (Mot. at 6). However, the ratio of fresh to raw ingredients such as meat, fish, fruits

and vegetables depended in part on seasonality, or size of the catch or harvest. Ex. F ¶¶ 28-36.

These ingredients are consistent with the package denoting “Unmatched Regional Ingredients Fresh

or Raw.” See, e.g. Mot. Ex. 1 (front). Regardless, whether a meat, fish, fruit, or vegetable ingredient

was fresh or raw would necessitate a lot-by-lot analysis.

       With respect to expired ingredients, Plaintiffs also assert that “CPF also routinely uses


                                                  20
 Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 25 of 36 PageID #:2643


expired ingredients in its Dog Food.” (Mot. at 7). The record evidence does not support this. What

Plaintiffs call “expired” ingredients are merely ingredients that exceeded a best-used-by-date from

the supplier. Ex. F ¶ 43. Champion employs quality control procedures to make sure it is safe to

do so. Id. ¶ 44. Use of such ingredients is not “routine” but is infrequent. Id. ¶ 45. And in the few

times when expired ingredients are used, it is almost always dried ingredients, not fresh or raw. Id.

Plaintiffs cherry pick two examples of Champion using fresh ingredients that had exceeded the best

used by date (Mot. at 7-8 (citing Ex. 20, 21)), but anecdotal evidence like this is not the common

evidence Plaintiffs need to meet their burden of demonstrating that common issues predominate.

       As to “regrinds,” this is a term Champion coined for the practice of reworking product that

may have been unused or rejected from a prior production run into a new production run; often this

includes misshapen or unformed kibble. Deposition of Jeff Johnston Vol. 2 (“Ex. T”) 50:7:12; Ex.

F ¶ 37, Ex. S ¶ 20. Regrinds of finished kibble typically did not displace fresh or raw, but only

dried ingredients. Ex. F ¶¶ 39, 41; Ex. S ¶ 22. Critically, determining whether regrinds were used

in a production lot is yet another issue that requires a lot-by-lot analysis, as many production runs

would have no regrinds of any type. Ex. F ¶ 39, Ex. S ¶ 21. Testimony relied on by Plaintiffs aver

that most batches of Champion dog food do not contain any regrinds. Mot. Ex. 23 at 73:13-15; see

also Ex. T at 59:24-60:5 (a lot numbered 01011250 had no regrinds at all). Champion also created

a policy specifying that only certain diets can accept regrinds from certain other diets (they have to

have identical or very similar formulas) and only in small percentages so that the guaranteed

analysis and the ingredient panel is not materially altered. Ex. F ¶ 39; Mot. Ex. 24 at 126:1-18.

Although Plaintiffs point to a few instances where the amount of regrinds in a lot exceeded

Champion’s internal policy, this was a rare event – it was not “common practice” as Plaintiff asserts,

(Mot. at 8), and whether or not this occurred would require a lot-by-lot analysis. Mot. Ex. 24 at

126:19-25 (explaining this occurs “[f]rom time to time”). In short, episodic production realities with



                                                 21
     Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 26 of 36 PageID #:2644


no demonstrated impact on nutritional value of the foods do not create a common issue, much less

one that “predominates” in the face of such a variety of issues within each mini-class.

                                ii.    “Regional” also requires individualized analysis

         Similarly, the description of “regional” or “regionally sourced” varies among diets and even

within a diet, (Ex. F ¶¶ 47-53), in part because “regional” is an inherently relative term.14 See Song

v. Champion Petfoods USA, Inc., No. 18-cv-3205, 2020 WL 7624861, at *7 (D. Minn. Dec. 22,

2020) (finding “[i]t is farfetched to suggest that a reasonable consumer would read this … as a

guarantee that all of the ingredients … came from a regional source (whatever ‘regional’ might

mean)”). In the Motion, Plaintiffs argue that Champion admits that the “regional claim” is

misleading by partially quoting from an April 2018 management presentation: “We have recently

considered changing this [regional] definition in our … name as we have outgrown our ability to

source from our local region.” Mot. at 10 (citing Ex. 32). Plaintiffs omit words from the quote and

leave out the preceding and subsequent sentences. This evidence underscores that whether

ingredients are regional depends on the particular ingredients advertised on a particular bag:

         “As we have grown, we have expanded our ‘regional’ definition to mean that we
         source our ingredients from a named region, with a key focus being the region
         nearest our kitchens, but in the absence of a good quality source, would be
         expanded to the highest quality source available internationally – primarily Europe
         or New Zealand or Australia. We have recently considered changing this definition
         in our BAFRINO name as we have outgrown our ability to source from our local
         region. This said, the terms still applies to our fresh ingredients which we focus on
         keeping at high percentages in our diets as these ingredients are fantastic quality
         and perform very well nutritionally and for palatability… The total combination of
         regional ingredients in most of our foods would be approximately 50%, with some
         formulas exceeding this depending on the primary ingredients.”

Mot. Ex. 32 at -07.

         In addition, some Champion bags expressly state on the front of their packaging that certain




14
  Chernik admitted as much. Ex. M at 121:1-5 (“Q. What does regional mean to you? A. Within a few hours.
Q. Do you know how long – a few hours by plane or automobile? A. I mean, it's kind of subjective.”).


                                                  22
 Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 27 of 36 PageID #:2645


ingredients are sourced internationally. For example, the 2016-2017 DogStar ACANA Lamb &

Apple package states that the lamb in that diet is “[g]rass-fed on Kentucky and New Zealand

ranches,” Mot. Ex. 4 at 3 (emphasis added), and the 2014-2015 NorthStar ACANA Lamb & Apple

package says the lamb is from North Island, New Zealand. Ex. A ¶ 34 (emphasis added). Other

Champion bags expressly identify the states or regions of the United States where key ingredients

were sourced, which often was outside of Kentucky. For example, the 2016-2017 package of

ACANA Regionals Grasslands plainly indicates the rainbow trout is from Soda Spring, Idaho and

the quail is from Columbia, South Carolina, Mot. Ex. 2 at 2, and the ACANA Singles Wild

Mackerel states the mackerel is from New Bedford, Massachusetts. Id. Ex. 7 at 2. ORIJEN Six Fish

tells consumers the saltwater fish is from the Atlantic Ocean off New England. Id. Ex. 8.

       Since Plaintiffs’ liability theory depends on Champion not disclosing that a source of

ingredients could be far away from the kitchen (Mot. 8-9), a diet-by-diet, class-member to class-

member analysis is required as many class members would have bought Champion diets that show

ingredients’ sourcing locations, and thus be aware, that “regional” does not mean 100% in America

or 100% in Kentucky. The fact finder would have to review the packaging of each diet purchased

by each class member to identify which particular ingredients are described as “regional,” and then

determine whether that representation is misleading or not based upon which kitchen made the dog

food, the source of the ingredient, and whether that information was disclosed on the package.

       At bottom, Plaintiffs’ claims require individualized proof as to whether representations were

misleading for each class member, making certification inappropriate. See Oshana v. Coca-Cola,

Co., 472 F.3d 506, 514 (7th Cir. 2006) (affirming denial of certification of ICFA claim where the

“class could include millions who were not deceived”); In re Sears, Roebuck & Co. Tools Mktg.,

2007 WL 4287511, at *1 (denying class certification where “each plaintiff will have been exposed

to a different representation or mix of representations”); Reitman, 2019 WL 7169792, at *9.



                                                23
     Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 28 of 36 PageID #:2646


                                iii.    Issues as to heavy metals, BPA, and pentobarbital also
                                        create individualized issues

         Contrary to Plaintiff’s suggestions (Mot. at 10-11), Champion does not advertise on its

packaging that heavy metals provide nutrition or that it conducts any testing for heavy metals. Ex.

A ¶ 35. Heavy metals are environmentally ubiquitous elements that are naturally present in

ingredients that Champion uses. Ex. G at 4-7; Mot. Ex. 71 at 33-35. Champion does not add heavy

metals into the food as an ingredient, Ex. S ¶ 11, and the presence of these naturally-occurring

elements in meat and fish is unavoidable, but they are present in the finished food product at levels

not harmful for dogs to consume. Ex. G at 4-7, 40. The levels of the various heavy metals vary

based upon the levels in the various ingredients and types of ingredients used, and therefore, any

levels in finished product necessarily vary depending on the diet. See Ex. G at 11-12; Mot. Ex. 71

at 24, 26, 32, 33. Plaintiffs harp on some internal emails from many years ago about Champion

wanting to do more testing for heavy metals (Mot. Ex. 42, 43, 44), but ignores that Champion in

fact did test for heavy metals and by 2016 had conducted abundant heavy metal testing of its

products, and since the litigation started, very extensive additional testing has occurred. Ex. S ¶¶

12-13; Ex. G at 28.

         Plaintiffs posit that Champion “failed to prevent or at least reduce the inclusion of heavy

metals, which CPF could have achieved by using only fresh ingredients15 with non-detectable

amounts of heavy metals in the Dog Food,” and “it does not adequately test for heavy metals in its

dog food.” Mot. at 10-11. Both notions turn on individualized evidence. First, whether adequate

testing was performed will depend on the diet, as some diets and ingredients were tested more often

than others, and Plaintiffs have suggested no standard by which “adequacy” of testing could be




15
  Whether an ingredient is fresh has nothing to do with the level of heavy metals. An ingredient with a few
nanograms of one heavy metal or another does not multiply upon being frozen, deboned, or processed for
use in pet food. Plaintiffs’ assertion to the contrary is unscientific.


                                                    24
  Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 29 of 36 PageID #:2647


evaluated. Ex. S ¶¶ 14-16. Second, Plaintiffs’ focus on ingredients presents quintessential individual

issues. Plaintiffs’ example, one test result where a spray-dried herring ingredient once had a

mercury level double the NRC’s MTL for mercury, (Mot. at 11), underscores that an analysis of

each diet and each lot is required given the different ingredients used and variability in heavy metal

testing results as to diets and ingredients.

        The allure of scary-sounding BPA has been almost as strong as that of heavy metals, and is

equally out of place. Even though Champion does not use BPA as an ingredient or otherwise add it

to the dog food, it makes no claim that its diets are “BPA free.” Ex. S ¶ 10. Plaintiffs have not

identified the source of BPA that might get detected in Champion dog food, (Ex. H at 15:11-12;

15:14-16; 15:22-25; Deposition of Dr. Gary Pusillo Vol. 2 (“Ex. U”) at 112:5-13), but it is

undisputed that BPA is ubiquitous in the environment. Ex. G at 29. Whether BPA is even present

requires a lot-by-lot analysis. Although Ellipse Labs found BPA in 15 of the 19 samples of

Champion diets, (Mot. Ex. 71 at 26), Plaintiffs’ other expert tested BPA in another 38 samples of

Champion diets, all of which showed no detectable BPA. Ex. H at 19:15-17; 21:11-18; 43:2-5;

124:9-13; Ex. U at 111:16-112:1. Champion’s testing showed no BPA in 20 out of 24, and out of

the 11 diets at issue, only two diets, ACANA Free-Run Poultry and Grasslands, had samples with

barely any detectable BPA. Ex. G at 31-32. Even the levels found by Plaintiffs’ Ellipse Labs are

not close to being harmful to a dog, see Ex. G at 32-33, but for Rule 23 purposes, the variability in

whether BPA is even present poses an individual, lot-by-lot determination.

        Finally, Plaintiffs’ rely upon allegations regarding an incident where Champion received

two lots of beef tallow that it later learned had tested positive for pentobarbital. The only bags that

could have possibly been affected were Champion’s DogStar beef-based diets that used beef tallow

as an ingredient. Ex. F ¶¶ 67-68. Plaintiffs’ only non-speculative evidence implicates only those

bags that included beef tallow supplied by JBS/MOPAC to the DogStar kitchen in late March 2018.



                                                  25
 Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 30 of 36 PageID #:2648


Ex. K at 42:8-43:4, 218:2-10, Ex. 21. And it is not known if any were sold at retail to consumers in

Illinois, because Champion does not know which retailers obtained what products from distributors.

Deposition of Erik Flakstad (“Ex. V”) at 72:20-21; 80:9-15; 113:16-114:9. Moreover, since 2016,

Champion received tallow from four other suppliers, and in May 2018, Champion stopped

purchasing tallow from JBS altogether, so many bags would have no beef tallow from JBS. Ex. F

¶ 62; Ex. K at 226:14-16. Not even Plaintiffs’ expert relating to pentobarbital issues could provide

any non-speculative mechanism for estimating what percentage of tallow, if any beyond the two

affected lots, could have had a detectible presence of pentobarbital during the relevant period. See

Deposition of Sean Callan Vol. 2 (“Ex. W”) at 49:15-50:10. Where, like here, “class members

could well have experienced different levels of contamination, implying different damages, caused

by different polluters,” (or “contaminants” as Plaintiffs collectively refer to heavy metals, BPA,

and pentobarbital), “[i]t’s not even clear that the plaintiffs have identified a common issue.” Parko

v. Shell, 739 F.3d 1083, 1085–86 (7th Cir. 2014). “Nor could it be assumed that every class member

has experienced the same diminution in the value of his property even if every one has experienced

the same level of contamination.” Id. at 1085. As a result, individual inquiry would be required to

determine which potential class members, if any, purchased one of the relatively few bags affected.

In any event, pentobarbital was never found to be in Champion’s finished food product. Ex. L at

48:12-17, 52:20-24, 152:10-153:9; see TVMDL pentobarbital test results (“Ex. X”).

               2.      The putative class members’ alleged damages are not susceptible to
                       measurement across any of the mini-classes

       It is axiomatic that a plaintiff must be able to prove damages on a class-wide basis.

Otherwise, individual issues “inevitably overwhelm questions common to the class,” and preclude

a finding of predominance. Comcast, 569 U.S. at 34. “[A]t the class certification stage (as at trial),

any model supporting a plaintiff’s damages case must be consistent with its liability case,” and

“courts must conduct a rigorous analysis to determine whether that is so.” Comcast, 569 U.S. at 35.


                                                 26
  Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 31 of 36 PageID #:2649


“[A] model purporting to serve as evidence of damages in [a] class action must measure only those

damages attributable to that theory.” Id. And, Plaintiffs’ damages model must be capable of

isolating on any respective theory of liability. Id. at 38.

        Plaintiffs’ damages expert, Stefan Boedeker, purports to measure class-wide diminution in

value damages by calculating the difference between the total dollars stemming from estimated

Illinois sales of all Champion products during the class period and the dollar amount of sales that

would have been earned but for the allegedly misleading statements and omissions. Mot. Ex. 70

(“Boedeker Report”) ¶ 172, Table 16. This algebraic methodology, however, depends on inputs

purporting to represent the diminution in value in each product, supplied by his damages theory. Id.

¶ 171. Boedeker arrived at the diminution in value percentage through four conjoint surveys

relating to alleged ACANA omissions and misrepresentations and ORIJEN omissions and

misrepresentations. Id. ¶¶ 171-172. The unreliability of Boedeker’s surveys will be described in

further detail in Champion’s forthcoming Motion to Exclude Plaintiffs’ Expert Witness Stefan

Boedeker, but in sum, Boedecker’s diminution in value calculation—and, in turn, his damages

computation—provide no method for calculating damages on a class-wide basis for two reasons.

        First, Plaintiffs allege that they incurred damages as a result of both Champion’s

misrepresentations and omissions. See TAC ¶¶ 227-239. But Boedecker’s diminution in value

cannot track this combination theory of liability because his decrease in value attributable to

misrepresentations cannot simply be added to the decrease in value attributable to the omissions as

he suggests. See Expert Rebuttal Report of Dr. Hanssens (“Ex. Y”) at ¶ 91. For example, certain

combinations of misrepresentations and omissions total greater than 100%, meaning that

Champion’s dog food has negative value and, in turn, means that Plaintiffs’ damages exceed what

they paid for the dog food. Boedeker Report ¶ 169, Table 14. Because Boedeker cannot isolate the

purported diminution in value attributable to alleged misrepresentations and omissions in



                                                   27
 Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 32 of 36 PageID #:2650


combination, his damages calculations do not fit with Plaintiffs’ claims and cannot be used to

calculation damages on a class-wide basis. Comcast, 569 U.S. at 38.

       In addition, Plaintiffs’ damages methodology does not track their theory of liability for

another reason—it double counts the alleged harm and overstates the damages by calculating both

misrepresentations and omissions. In the TAC, Plaintiff alleges the “Biologically Appropriate” and

“Fresh Regional Ingredients” were misleading because Champion’s dog food contained and/or had

a material risk of containing heavy metals, BPA, non-fresh, or non-regional ingredients. See TAC

¶¶ 226(a), 227. However, Boedeker’s methodology improperly decreases the value of Champion’s

dog food both for the purported misrepresentations (i.e., “Biologically Appropriate,” “Fresh,”), and

for the non-disclosure (i.e., heavy metals, BPA, non-fresh ingredients) that purportedly make these

representations misleading; thus, double counting the same alleged wrong. Indeed, Boedeker’s

methodology decreases the value of Champion’s dog food for both representing that it includes

fresh ingredients and for failing to disclose that the dog food contains non-fresh ingredients.

Boedeker Report at 63-64 Tables 14-15. This deficiency negates the assertion that this methodology

can be utilized to calculate class-wide damages. In re Fluidmaster, Inc. Water Connector

Components Prods. Liab. Litig., No. 14-cv-5696, 2017 WL 1196990, at *57 (N.D. Ill. Mar. 31,

2017) (declining to certify classes where their experts’ “price premium damages model does not

measure damages attributable to their liability theory”).

       A second fundamental flaw is that Boedecker’s diminution in value calculation is based on

consumers’ willingness to pay only, see Boedeker Report ¶ 43, which is but one factor in assessing

market price. It only accounts for demand-side considerations by purporting to measure changes in

survey respondents’ willingness to pay based on changes in information. Boedeker ignores supply-

side factors such as Champion’s willingness to sell at any new prices reflected in Boedeker’s

analyses (much less give products away for free or pay consumers to take it, as Boedeker’s work



                                                 28
 Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 33 of 36 PageID #:2651


suggests). Boedeker takes no account of production costs, and competitor reactions. See Expert

Rebuttal Report of Dr. Hitt (“Ex. Z”) ¶¶ 16, 31-45. One need not look farther than certain

combinations of Boedeker’s misrepresentations and omissions which result in Champion’s dog

food having a negative value. Mot. at 26-27 (table). Surely, no rational economic, profit-

maximizing actor would continue manufacturing a product that it would have to pay consumers to

take off its hands and never even scale back on its output. Such irrationality exists only in

Boedeker’s “but for” world, because the behavior he assumes would defy core economic theory.

Because his model produces absurd results and ignores the supply side, Boedecker’s diminution in

value calculation is not capable of calculating a market price in his but-for world and, for that

reason, cannot be used to calculate harm to any of the mini-classes. See In re General Motors LLC

Ignition Switch Litig., 14-MD02543 (JMF), 2019 WL 3564698, at *12 (S.D.N.Y. Aug. 6, 2019)

(excluding Boedecker’s opinions because his model “did not estimate any possible changes in [the

defendant’s] willingness to sell”); In re Fluidmaster, 2017 WL 1196990, at *31 (“Asking an

unrepresentative group of purchasers to artificially assign values among an arrangement of

potentially unimportant attributes that fails to approximate real-world purchasing decisions does

not seem designed to produce a reliable WTP estimate that can be used to calculate class-wide

damages.”). As Boedecker’s diminution in value calculation fails to provide a valid mechanism for

determining class-wide damages, Plaintiffs’ Motion should be denied on this basis alone.

       B.      Plaintiffs Fail to Carry Their Burden Under Rule 23(c)(4)

       Recognizing the uphill battle they face in certifying any mini-class, Plaintiffs move in the

alternative for certification as to numerous issues. Mot. at 29-30. Issue certification is appropriate

“only if it permits fair presentation of the claims and defenses and materially advances the

disposition of the litigation as a whole.” Smith-Brown, 335 F.R.D. at 535. And, Plaintiffs bear the

burden of “adducing evidence that suffices to demonstrate that there are questions common to all



                                                 29
  Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 34 of 36 PageID #:2652


class members that are centrally important to the resolution of this litigation.” Id. Plaintiffs failed

to meet their burden under Rule 23(c)(4). They failed to show that certification of an issues class

would advance the disposition of the litigation, but merely assert that it would. Mot. at 29-30.

        Because of the complexities of the individualized issues identified supra, Plaintiffs’ issue

classes would not materially advance the litigation or make it more manageable, underscoring why

issue certification is not appropriate. Clark v. Experian Information Solutions, Inc., 256 Fed. Appx.

818, 823 (7th Cir. 2007) (affirming denial of Rule 23(c)(4) issues class “where little efficiency

would be gained by certifying a class for only particular issues”); In re Fluidmaster, 2017 WL

1196990, at *63 (declining to certify issue classes that would result in “piecemeal litigation”

plaintiffs’ claims); Reitman, 830 F. App’x at 882 (affirming denial of issues classes).

        C.      Plaintiffs Fail to Carry Their Burden Under Rule 23(b)(2)

        Plaintiffs make a last-ditch effort at certification under Rule 23(b)(2) for injunctive relief.

“Certification under this provision is ‘permissible only when monetary relief is incidental to

equitable relief.” See Lipton, 289 F.R.D. at 461 (quoting Jefferson v. Ingersoll Int'l Inc., 195 F.3d

894, 898 (7th Cir. 1999)). “Put another way, Rule 23(b)(2) certification is proper only where

injunctive or declaratory relief is the predominant remedy requested for class members.” Id.; see

also Jefferson, 195 F.3d at 898 (finding Rule 23(b)(2) certification is not appropriate when the

“final relief relates exclusively or predominately to money damages”). Rule 23(b)(2) certification

is unwarranted here because the plaintiffs’ claim for injunctive relief is secondary to their pursuit

of money damages. See Lemon v. Int’l Union of Operating Engineers, Loc. No. 139, AFL-CIO, 216

F.3d 577, 580 (7th Cir. 2000) (vacating class certification “since the requested monetary damages

are not incidental to the plaintiffs’ requested equitable relief”).

V.      CONCLUSION

     For all the foregoing reasons, Plaintiffs’ Motion for Class Certification should be denied.




                                                   30
 Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 35 of 36 PageID #:2653


Dated: April 30, 2021                       Respectfully submitted,

                                            s/ David A. Coulson
                                            David A. Coulson (ARDC #6199911)
                                            Jessica J. Fishfeld (ARDC #6313149)
                                            Jared R. Kessler (Admitted pro hac vice)
                                            Robert S. Galbo (Admitted pro hac vice)
                                            Elisa H. Baca (Admitted pro hac vice)
                                            GREENBERG TRAURIG P.A.
                                            333 S.E. 2nd Avenue, Suite 4400
                                            Miami, FL 33131
                                            Tel: (305) 579-0754
                                            Fax: (305) 579-0500
                                            Email: coulsond@gtlaw.com
                                            johnsonj@gtlaw.com
                                            kesslerj@gtlaw.com
                                            galbor@gtlaw.com
                                            bacae@gtlaw.com

                                            Francis A. Citera (ARDC # 6185263)
                                            GREENBERG TRAURIG LLP
                                            77 West Wacker Drive, Suite 3100
                                            Chicago, IL 60601
                                            Tel: (312) 456-8400
                                            Fax: (312) 456-8435
                                            Email: citeraf@gtlaw.com

                                            Rick L. Shackelford, Esq. (pro hac vice)
                                            GREENBERG TRAURIG LLP
                                            1840 Century Park East, Suite 1900
                                            Los Angeles, CA 90067
                                            Tel: 310-586-3878
                                            Fax: 310-586-7800
                                            Email: shackelfordr@gtlaw.com

                                            Attorneys for Defendants
                                            Champion Petfoods USA Inc. and
                                            Champion Petfoods LP




                                       31
 Case: 1:18-cv-06951 Document #: 114 Filed: 04/30/21 Page 36 of 36 PageID #:2654



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 30th day of April, 2021, I served the foregoing document

on all counsel of record identified on the below Service List via Registered Email.

                                                            /s/ David A. Coulson
                                                            DAVID A. COULSON

                                        SERVICE LIST

 Charles J. LaDuca                                Kenneth A. Wexler
 Katherine Van Dyck                               Kara A. Elgersma
 CUNEO GILBERT & LADUCA, LLP                      Michelle Perkovic
 4725 Wisconsin Avenue NW, Suite 200              WEXLER WALLACE LLP
 Washington, DC 20016                             55 W. Monroe Street, Suite 3300
 Tel: 202-789-3960                                Chicago, IL 60603
 Email: charlesl@cuneolaw.com                     Tel: 312-346-0022
 Email: kvandyck@cuneolaw.com                     Email: kaw@wexlerwallace.com

 Rebecca A. Peterson                              Mark J. Tamblyn
 Robert K. Shelquist                              WEXLER WALLACE LLP
 LOCKRIDGE GRINDAL NAUEN PLLP                     333 University Ave., Suite 200
 100 Washington Ave. S., Suite 2200               Sacramento, CA 95825
 Minneapolis, MN 55401                            Tel: 916-565-7692
 Tel: 612-339-6900                                Email: mjt@wexlerwallace.com
 Email: rapeterson@locklaw.com
 Email: rkshelquist@locklaw.com                   Joseph J. DePalma
                                                  Susana Cruz Hodge
 Kevin A. Seely                                   LITE DEPALMA GREENBERG, LLC
 ROBBINS LLP                                      570 Broad Street, Suite 1201
 5040 Shoreham Place                              Newark, NJ 07102
 San Diego, CA 92122                              Telephone: (973) 623-3000
 Tel: 619-525-3990                                Email: jdepalma@litedepalma.com
 Email: KSeely@robbinsllp.com                     Email: scruzhodge@litedepalma.com

 Daniel E. Gustafson
 GUSTAFSON GLUEK PLLC
 120 South Sixth Street, Suite 2600
 Minneapolis, MN 55402
 Tel: 612-333-8844
 Email: dgustafson@gustafsongluek.com

 Attorneys for Plaintiffs




                                                32
